department of the treasury internal_revenue_service commerce street dallas tx nov uil address address xx date employer identification person to contact id contact telephone taxpayer_advocate s office address telephone number last date to file a petition in tax_court january 20xx tax_exempt_and_government_entities_division legend org organization name release date org address certified mail dear this is a final adverse determination that you do not qualify for exemption from income_tax under sec_501 of the internal_revenue_code i r c as an organization described in sec_501 internal_revenue_service recognition of your status as an organization described in sec_501 is revoked effective january 20xx our adverse determination is made for the following reason s you have not established you are operated exclusively for charitable educational scientific or religious purposes because you failed to comply with the irs’s requests for information to determine if your still qualify for tax exempt status under sec_501 c contributions made to you are no longer deductible as charitable_contributions by donors for purposes of computing taxable_income for federal_income_tax purposes see revproc_82_39 1982_2_cb_759 for the rules concerning the deduction of contributions made to you between february 20xx and the date a public announcement such as publication in the internal_revenue_bulletin is made stating that contributions to you are no longer deductible you are required to file income_tax returns on form_1041 and for all years beginning january 20xx returns for the years ending december 20xx december 20xx december 20xx and december 20xx must be filed with this office within days from the date of this letter unless a request for an extension of time is granted send such returns to the following address tax returns for subsequent years are to be filed with the appropriate campus identified in the instructions for those returns if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment you may write to the tax_court at the following address the processing of income_tax returns and assessment of any taxes due will not be delayed because a petition for declaratory_judgment has been filed under sec_7428 the last day for filing a petition for declaratory_judgment is january 20xx lf you have questions about this letter please write to the person whose name and address are shown on this letter if you write please attach a copy of this letter to help identify your account keep a copy for your records also please include your telephone number and the most convenient time for us to call so we can contact you if we need additional information you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers or you can contact the taxpayer_advocate office located nearest you at the address and telephone number shown in the heading of this letter taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not nave been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 this is a final revocation letter sincerely lois g lemer director exempt_organizations enclosures pub form 886-a schedule number or exhibit report of examination eae 2z2uusu8 u83 name of taxpayer tax identification_number org me legend org organization name officer officer address address xx date year period ended december 20xx issue name tax exempt status per return per exam 990-pf december 20xx issue whether org qualifies for exemption under sec_501 of the internal_revenue_code facts org failed to file the required form_990-pf for the tax period s ending december 20xx org failed to respond to the internal_revenue_service attempts to obtain information to perform an examination of form_990-pf for the above mentioned tax period the service requested information as follows e e e e e e november 20xx - the organization as part of a compliance check was sent letter via certified mail the organization was asked to provide a form_990-pf return for the tax periods ending december 20xx 20xx and 20xx the certified receipt was signed on november 20xx the organization did not respond to the initial letter two messages were left on the voice mail of officer an officer of the organization officer did not reply to the voice messages december 20xx - the compliance check was changed to an examination a revenue_agent sent letter to the organization requesting various records and form 990-pfs february 20xx - a follow-up letter was sent certified mail a copy of the initial examination letter was attached which request records and form_990 pfs the letter was returned from the united_states postal service as undeliverable april 20xx - a follow-up letter was sent certified mail to the new address of the organization a copy of the initial examination letter was attached which requested records and form 990-pfs the certified receipt was signed on april 20xx june 20xx and june 20xx -- two messages were left on the voice mail of officer an officer of the organization officer did not reply to the voice messages august 20xx - the organization was issued a report of examination proposing a revocation of their exempt status due to lack of response the report was sent certified mail the organization was allowed days to respond the organization failed to reply to the proposed day revocation letter letter the certified mail receipt was signed on august 20xx form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page luuz08u report of examination schedule number or exhibit year period ended tax identification_number december 20xx form 886-a rev date name of taxpayer l_ org legend org organization name officer officer address address xx date law sec_1_61-1 of the regulations provides that gross_income means all income from whatever source derived unless excluded by law gross_income includes income realized in any form whether in money property or services income may be realized therefore in the form of services meals accommodations stock or other_property as well as cash sec_511 of the internal_revenue_code imposes a tax at corporate rates under sec_11 on the unrelated_business_taxable_income of certain tax-exempt organizations including those described in sec_501 sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_1_6001-1 of the regulations states that the books_or_records required by this section shall be kept at all time available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 sec_1_501_c_3_-1 of the regulations states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_501 of the code provides that an organization organized and operated exclusively for charitable or educational_purposes is exempt from federal_income_tax provided no part of its net_earnings inures to the benefit of any private_shareholder_or_individual sec_501 of the code provides that a civic organization not organized for profit but operated exclusively for the promotion of social welfare is exempt from federal_income_tax form 886-a publish no irs gov - department of the treasury-internal revenue service catalog number 20810w page form 886-a rev date noo report of examination schedule number or exhibit name of taxpayer tax identification_number org year period ended december 20xx legend org organization name officer officer address address xx date sec_501 provides for the exemption from federal_income_tax of a post or organization of veterans of the united_states armed_forces if such post or organization is a b c organized in the united_states or any of its possessions at least percent of the members of which are past or present members of the armed_forces_of_the_united_states and substantially_all of the other members of which are individuals who are cadets or are spouses widows or widowers of past or present members of the armed_forces_of_the_united_states or cadets and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_19_-1 provides that an organization described in sec_501 of the code must be operated exclusively for one or more of the purposes listed in that section sec_1_501_c_19_-1 in order to be described in sec_501 an organization must be operated exclusively for one or more of the following purposes w w a m a n o s to promote the social welfare of the community to assist disabled and needy war veterans and members of the united_states armed_forces and their dependents to provide entertainment care and assistance to hospitalized veterans to carry on programs to perpetuate the memory of deceased veterans to conduct programs for religious charitable scientific literary or educational_purposes to sponsor or participate in activities of patriotic nature to provide insurance benefits for their members to provide social and recreational activities for their members sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for one or more exempt purposes described in sec_501 of the code if more than an insubstantial part of its activities is not in furtherance of a c purpose accordingly the organization does not qualify for exemption under sec_501 of the code sec_1_501_c_10_-1 of the regulations provides that a domestic fraternal beneficiary society order or association will only qualify if it devotes its net eamings exclusively to religious charitable scientific literary educational and fraternal purposes revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page form 886-a nana name of taxpayer org report of examination tax identification_number year period ended december 20xx schedule number or exhibit legend org organization name officer officer address address xx date taxpayer’s position the organization failed to reply to the proposed day revocation letter letter the certified mail receipt was signed on august 20xx conclusion in accordance with the above-cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax it is the irs's position that the organization failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under c of the internal_revenue_code accordingly the organization's exempt status is revoked effective january 20xx form 886-a department of the treasury-internal revenue service catalog number 20810w ppublish no irs gov page department of the treasury internal_revenue_service m s p o box ogden ut tax_exempt_and_government_entities_division legend org organization name address address org address taxpayer_identification_number form s 990-pf tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary lf you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the letter rev catalog number 34809f 2uu8080 irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely biorsha karmise marsha ramirez director eo examinations enclosures publication publication form 4621-a report of examination form_6018 form 886-a explanation of items letter rev catalog number 34809f
